Per Curiam:
The learned judge correctly held, inasmuch as Bosana lived more than twenty-one years after she became able to assert her legal rights to the property, and took no steps to assert those rights or obtain possession of the property under them, the stat*442ute of limitations became a good defense, as against her and against all claiming under her.
The ease stated admits that the plaintiff below and the persons under whom she claims have had actual, continuous, adverse, and hostile possession of the premises in dispute for more than twenty-one years. Judgment was therefore correctly entered in favor of the plaintiff below for the sum of $500.
Judgment affirmed.